


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID E. SIERRA-LOPEZ,

         Plaintiff,
                                                   Case No. 18-cv-665-bbc
    v.

WIS. GOVERNOR SCOTT WALKER,
SECRETARY OF DOC, DEPUTY
SECRETARY OF DOC, MICHAEL
DITTMANN, KALEN RUCK, LUCAS
WEBER, JOHN DOE RHU MANAGER,
JOHN DOE RHU1
CAPTAIN/LIEUTENANT,
JOHN DOE HEALTH SERVICES
MANAGER, SERGEANT CHATMAN,
JOSHUA BENDER, LINDSEY ARISMAN
and HEATHER FRANK,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                9/3/2019
         Peter Oppeneer, Clerk of Court                     Date





